


Exhibit 10.4


SOTHEBY'S RESTRICTED STOCK UNIT PLAN


PERFORMANCE SHARE UNIT AGREEMENT


THIS AGREEMENT, entered into effective as of the 31st day of March, 2015 between
SOTHEBY'S, a Delaware corporation (the "Corporation"), and THOMAS S. SMITH (the
"Participant").


WITNESSETH:


WHEREAS, the Board of Directors of the Corporation (the "Board") has established
the Sotheby's Restricted Stock Unit Plan, as amended (the "Plan") in order to
provide employees of the Corporation with an opportunity to acquire shares of
the Corporation's Common Stock, as an inducement to remain in the service of the
Corporation or a Subsidiary and to promote the Participant’s commitment to the
success of the Corporation during such service.


WHEREAS, Section 6.2 of the Plan provides that Restricted Stock Unit Awards will
be subject to attainment of performance goals (“Performance Share Units” or
“PSUs”), as determined by the Compensation Committee at the time of grant.


WHEREAS, the Board has determined that it would be in the best interests of the
Corporation and its shareholders to award the Participant Performance Share
Units with financial performance objectives that appropriately align his
incentives with shareholder interests.


WHEREAS, subject to the execution of this Agreement, the Board has approved an
award of Performance Share Units to the Participant.


NOW, THEREFORE, it is agreed as follows:


1.    Definitions and Incorporation. The terms used in this Agreement shall have
the meanings given to such terms in the Plan. The Plan is hereby incorporated in
and made an integral part of this Agreement as if fully set forth herein. In the
event of any inconsistency between any provision of the Plan and any provision
of this Agreement, the provision of the Plan shall prevail unless the Agreement
states that it is intended to differ from the Plan as authorized thereby with
respect to a specific issue. The Participant hereby acknowledges that he has
received a copy of the Plan and agrees to comply with the terms and conditions
of the Plan and this Agreement.


2.    Award of Performance Share Units. Effective March 31, 2015, the
Corporation hereby grants the Participant an award of 94,140 Performance Share
Units. If vested, each Performance Share Unit will be payable, within 30 days
following the date such Performance Share Units vest, in such number of shares
as shall be determined by multiplying the number of Performance Share Units by
the applicable percentage determined pursuant to the table set forth in Section
3(a) below.


3.    Performance Objectives and Vesting. The Performance Share Units will vest
subject to satisfaction of both the Performance Condition and the Service
Condition described below.


(a)    Performance Condition. If the average closing prices of the Common Stock
during any period of 30 consecutive trading days ending on or after March 31,
2018, and on or before March 31, 2020, at least equals one of the specified
price hurdles set forth in the table below (as the same may hereafter be
adjusted pursuant to Section 5), the percentage of the Performance Share Units
corresponding to such stock price hurdle shall be payable, subject to the
satisfaction (or, as applicable, waiver) of the Service Condition described in
Section 3(b) below. If during the period from and including March 31, 2018 and
through and including March 31, 2020 more than one such stock price hurdle is
achieved, the Participant shall be deemed to have earned the percentage of the
Performance Share Units
corresponding to the highest stock price hurdle achieved, regardless of the
closing prices of the Common Stock at the end of such period.








--------------------------------------------------------------------------------




Stock Price as a Percentage of Starting Value
Percent Of Performance
Share Units
Deemed Earned
< 1331/3%
0%
1331/3%
50%
150%
100%
1662/3%
175%
1831/3%
250%
200%
350%



Additionally, in the event (i) of a Change in Control or (ii) that the
Participant’s employment (A) terminates due to the Participant’s death or
Disability, (B) is terminated by the Corporation without Cause or (C) is
terminated by the Participant for Good Reason (any termination of employment
described in subclauses (A), (B) or (C), a “Specified Termination”), to the
extent that it will result in the Participant having had earned a greater
percentage of the Performance Share Units than would otherwise apply under the
above stated schedule (as the same may hereafter be adjusted pursuant to Section
5), the number of Performance Share Units deemed earned shall be determined
based on the average closing prices of the Common Stock during the period of 30
consecutive trading days ending as of the date of such Change in Control or the
day immediately prior to such Specified Termination, in either case regardless
of whether occurring prior to March 31, 2018, by applying such table and by also
using mathematical interpolation to determine the percentage of the Performance
Share Units that is deemed earned at the average stock price determined on such
date that is between any two of the stock price hurdles specified in the table
(including as such hurdles may hereafter be adjusted pursuant to Section 5). For
purposes of this Agreement, the terms Cause, Disability and Good Reason shall
have the meanings ascribed thereto in the Employment Agreement and Change in
Control have the meaning ascribed thereto under Plan as in effect on the date
hereof.


(b)     Service Condition. The Service Condition shall be deemed satisfied if
the Participant is continuously employed by the Corporation from March 31, 2015
through March 31, 2020. Except as expressly provided below, the Performance
Share Units will be forfeited if the Participant's employment terminates prior
to March 31, 2020. If, at any time that the Performance Shares are outstanding a
Change in Control occurs, or the Participant incur a Specified Termination after
March 31, 2018, the Service Condition will be waived and any Performance Share
Units that are deemed earned on or before such date pursuant to Section 3(a)
above (including the second paragraph of such Section 3(a)) shall be deemed
vested and be settled in the corresponding number of shares of Common Stock
within 30 days of the occurrence of the Change in Control or the date of the
Participant’s Specified Termination, whichever is applicable. If, prior to March
31, 2018, the Participant incurs a Specified Termination, the Service Condition
will be waived and the Participant will be entitled to receive common shares
with respect to a pro-rated portion of the Performance Share Units that are
deemed earned on such date pursuant to Section 3(a) above (including the second
paragraph of such Section 3(a)), with the pro-ration based on a fraction, the
numerator of which is the number of days of the Participant’s employment from
and after March 31, 2015 through and including the Participant’s date of
termination and the denominator of which is 1096. It is intended that this
Section of this Agreement shall control instead of the automatic vesting in
Section 7.3 of the Plan upon death or Disability (as defined in the Plan) of the
Participant.


4.    Voting and Dividend Rights. The Participant shall not have the right to
vote the underlying shares of stock subject to a Performance Share Unit Award
until the Performance Share Units have vested and the shares have been delivered
to the Participant as provided in Section 6.3 of the Plan. Notwithstanding
anything to the contrary in Section 6.4 of the Plan, the Participant will have
no right to receive any dividend equivalents on any of the Performance Share
Units.


5.    Adjustments for Corporate Transactions. In the event that there shall
occur any transaction or other adjustment in the Corporation’s capital stock,
including without limitation, an extraordinary dividend, that would require an
adjustment of any restricted stock units outstanding under the Plan, (i) the
Performance Share Units shall be adjusted in the same manner as the
administrator of such Plan determines to adjust the restricted stock units
outstanding under such Plan and (ii) the stock price hurdles specified in the
schedule set forth in Section 3(a) hereof shall be adjusted by such
administrator to prevent any enhancement or diminution of the Participant’s
rights and opportunities hereunder. All distributions, if any, received by the
Participant with respect to Performance Share Units awarded herein as a result
of any stock split, stock distributions, combination of shares, or other similar
transaction shall be subject to the restrictions of the Plan and this Agreement
and the vesting conditions specified herein.






--------------------------------------------------------------------------------




6.    Securities Law Requirements.


(a)    Regardless of whether the offering and sale of the shares of Common Stock
under the Plan have been registered under the United States Securities Act of
1933 (the “Act”) or have been registered or qualified under the securities laws
of any state, the Corporation may impose restrictions upon the sale, pledge, or
other transfer of such shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Corporation and its counsel, such
restrictions are necessary or desirable in order to achieve compliance with the
provisions of the Act, the securities laws of any state, or any other law. In
the event that the sale of such shares under the Plan is not registered under
the Act but an exemption is available which requires an investment
representation or other representation, the Participant shall be required to
represent that such shares are being acquired for investment, and not with a
view to the sale or distribution thereof, and to make such other representations
as are deemed necessary or appropriate by the Corporation and its counsel.


(b)    Stock certificates evidencing such shares awarded under the Plan pursuant
to an unregistered transaction shall bear the following restrictive legend and
such other restrictive legends as are required or deemed advisable under the
provisions of any applicable law:


“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL FOR THE ISSUER, SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”


Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this paragraph shall be conclusive as to all binding
persons.


7.    Rights as an Employee. Nothing in the Plan or this Agreement shall be
construed to give the Participant the right to remain in the employment of the
Corporation or a Subsidiary or to affect the right of the Corporation or
Subsidiary to terminate the Participant’s employment in accordance with the
terms and conditions of the Employment Agreement.


8.    Inspection of Records. Copies of the Plan, records reflecting the
Participant’s Performance Share Unit award(s), and any other documents and
records which the Participant is entitled by law to inspect shall be open to
inspection by the Participant and his duly authorized representative(s) at the
office of the Corporation at any reasonable business hour.


9.     Notices. Any notice to the Corporation contemplated by this Agreement
shall be addressed to the attention of the Corporation’s Human Resource
Department at 1334 York Avenue, New York, New York 10021; and any notice to the
Participant shall be addressed to him at the address on file with the
Corporation on the date hereof or at such other address as he may hereafter
designate in writing.


10.    Interpretation. The interpretation, construction, performance, and
enforcement of this Agreement and of the Plan shall lie within the sole
discretion of the Committee, and the Committee’s determinations shall be
conclusive and binding on all interested persons.


11.     Choice of Law. This Agreement, and all rights and obligations hereunder,
shall be governed by the laws of the State of New York.


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Corporation by its duly authorized officer, as of the day and
year first above written.




                        














--------------------------------------------------------------------------------




SOTHEBY’S


By: /S/ SUSAN ALEXANDER


Its:     EVP, Worldwide Head of HR


Dated:    March 31, 2015






EXECUTIVE




By: /S/ THOMAS S. SMITH                
Executive’s Signature


Dated:    4/1/15        


